filed in
                                                                           SSTCOURT OF APPEALS
                                                                             HOUSTON. TEXAS
Return to:
                                                                            JUL %2 2015
First Court of Appeals
301 Fannin Street                                                          CHRlSTO^l A- PR1NE
Houston, Texas 77002                                                      CLERK.



                                          Case Number
                                        01-14-01019-CR


Hung Le                                                            COURT OF APPEALS
                                             §                        1ST DISTRICT
The State of Texas                                                 HOUSTON, TEXAS

                     Pro se Motion for Access to Appellate Record

To the Honorable Justices of Said Court:


       Appellant's appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk's record and the court reporter's record for use in preparing his
pro se response to counsel's brief.
      Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel's Anders brief.


                                             Respectfully submitted,


                                             Pro se Appellant!
                                              MtCMABJ Unit, TDCJ # Ol^GG 2- 2. °)


                                      Certificate of Service


       This is to certify that on       ~7_ - / ^ —IS            (Date), atrue and correct copy
of the above and foregoing document was served by mail on:

Harris County District Attorney's Office, 1201 Franklin, Suite 600, Houston, TX 77002


                                                    Pro se Appellant
Hung Le #1966229
Michael Unit                                                          *V =* ' Ws'W"'
2664 FM 2054                                   OM.LAS 7X /SO
Tenn. Colony TX 75BB5                        3D 3UL 2015 -FM 5 1
LEGAL          MAIL         First   Court of     Appeals
                            301   Fannin   Street                            !         HOUSTON, TEXAS
                            Houston   TX   77002
                                                                                       JUL2 2 2015
                                                                           (CLERKST0PHER A' PR'NE
                        'OOSSG&SSS           |||ip|!l.||||lHll.|il.1l,||.||i.i,|..|,'].|l.l|l.|l.l,|..|.|.|i||il